Citation Nr: 0927682	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP), as a surviving 
spouse, by reason of the need for regular aid and attendance 
of another person or by reason of being permanently 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
December 1953.  He died in April 1998.  The appellant is his 
surviving spouse

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The appellant does not require the assistance of another 
person in meeting her daily needs such as dressing, food 
preparation, and keeping herself ordinarily clean, nor is she 
unable to protect herself from the hazards and dangers of her 
daily environment.  

2.  The appellant is not permanently housebound.




CONCLUSION OF LAW

The criteria for SMP by reason of the need for regular aid 
and attendance of another person or due to being housebound 
have not been met.  38 U.S.C.A. §§ 1521, 1541, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350, 3.351, 
3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA shall pay a pension to the surviving spouse of a veteran 
of a period of war whose death was not due to a service-
connected cause.  See 38 U.S.C.A. § 1541 (2002); 38 C.F.R. §§ 
3.3, 3.23 (2008).  SMP is payable to a surviving spouse by 
reason of need for aid and attendance or, if not in need of 
aid and attendance, by reason of being housebound.  38 C.F.R. 
§ 3.351(a)(5)(2008).

Needing aid and attendance means that a person is 
helplessness or so nearly helpless as to require the regular 
aid and attendance of another person.  The surviving spouse 
of a veteran will be considered to be in need of regular aid 
and attendance if she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance.  38 C.F.R. § 3.351(b), (c) (2008).

The criteria to be considered in establishing a factual need 
for aid and attendance include: 

*	the inability of a claimant to dress or undress herself, 
or to keep herself ordinarily clean and presentable; 
*	frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not 
include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); 
*	inability of claimant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; 
*	inability to attend to the wants of nature; or 
*	incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant 
from hazards or dangers incident to her daily 
environment. 

Being bedridden is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (2008).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  Moreover, it is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  

Determinations that a claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

If not in need of regular aid and attendance, a surviving 
spouse may also be entitled to improved pension on the basis 
of being permanently housebound.  The "permanently 
housebound" requirement is met when the surviving spouse is 
substantially confined to his or her home (ward or clinical 
areas, if institutionalized) or immediate premises by reason 
of disability or disabilities which it is reasonably certain 
will remain throughout the surviving spouse's lifetime. See 
38 C.F.R. § 3.351(f).  

In this case, the Veteran served during the Korean War and 
died in April 1998.  The appellant, as his surviving spouse, 
is entitled to pension under 38 U.S.C.A. § 1541.  However, 
the evidence of record indicates that her health disorders do 
not meet the criteria for SMP under 38 C.F.R. § 3.352 or that 
she is permanently housebound.  

Specifically, the appellant is not shown to be blind, nor in 
a nursing home due to a mental or physical incapacity.  
Moreover, neither of the two VA aid and attendance 
examinations that she underwent in March and May 2006 
established that she had a factual need for aid and 
attendance.  

Although she was diagnosed with disorders such as 
hypertension, diabetes mellitus and osteoarthritis, she was 
observed to be able to feed herself, walk unaided, and bathe 
herself.  She was also able to cook and perform household 
chores.  She was not bedridden, and the evidence does not 
indicate that she wore any type of prosthesis.  Therefore, 
SMP is not warranted on this basis. 

Next, the appellant is not permanently housebound.  At the VA 
aid and attendance examinations, she indicated that she was 
able to walk at least one block.  She also stated that she 
still attended church on a weekly basis.  Therefore, SMP is 
not warranted on this basis. 

After the appellant asserted that her condition had worsened 
since the March and May 2006 VA examinations, the RO 
scheduled her for another examination in September 2007.  
However, she did not appear.  The Board notes that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original or reopened compensation claim, 
the claim shall be rated based on the evidence of record.  
See 38 C.F.R. § 3.655 (2008).

In considering this claim, the Board has also considered the 
appellant's statements in support of her claim.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the appellant is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  See Layno, 6 Vet. App. at 470.  
However, disorders such as hypertension, diabetes mellitus 
and osteoarthritis are not the types of disabilities that she 
may provide competent evidence on questions of need for aid 
and attendance.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).  

The Board acknowledges the appellant's belief that her 
symptoms are of such severity as to warrant a need for aid 
and attendance or housebound.  However, SMP is based on her 
ability to live independently as determined by the clinical 
evidence of record.  Therefore, the Board finds that the 
medical evidence, which directly address the criteria under 
which SMP is evaluated, more probative than the appellant's 
own assessment.

In conclusion, the evidence does not support the appellant's 
claim for SMP by reason of the need for regular aid and 
attendance of another person or by reason of being 
housebound.  The Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against her claim for entitlement to SMP, 
the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in January 2008, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, she was provided an opportunity to set forth her 
contentions during the hearing with the RO in November 2007.  
Moreover, specific VA aid and attendance examinations were 
obtained in March and May 2006.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

SMP by reason of the need for regular aid and attendance of 
another person or by reason of being housebound is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


